DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	According to the Amendment, filed 07 January 2021, the status of the claims is as follows:
Claims 1, 5, and 6 are currently amended;
Claims 2, 3, and 7-19 are as originally filed; and
Claims 4 and 20-32 are cancelled.
3.	The rejection of claims 4 and 20 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more, is rendered moot in view of the Amendment, filed 07 January 2021, which cancelled these claims.
Response to Arguments
4.	Applicant’s arguments, see Remarks, p. 5, filed 28 December 2020, with respect to the rejection of claims 1-3 and 5-19 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more, have been fully considered, but they are not persuasive.
Applicant contends, see Remarks, p. 5, the following:
The Office Action rejects Claims 1-20 under 35 U.S.C. § 101 because the claimed invention is allegedly directed to an abstract idea (i.e., mental process) without significantly more. Applicant traverses this rejection because Claims 1 and 20 as previously pending is believed to meet the statutory requirements for patentability. Nevertheless, in order to advance prosecution, Applicant has amended Claim 1 and canceled Claim 

However, respectfully, this argument is not persuasive.  In the Amendment, filed 28 December 2020, Claim 1 was amended to include the limitations of dependent Claim 4.  Although this amendment overcomes the rejection of claims 1-3, 7-11, and 14-20 under 35 U.S.C. 102(a)(1) as being anticipated by Addison et al. , U.S. Patent Application Publication No. 2011/0071406 A1 (“Addison”), the amendment did not overcome the rejection of claims 1-20 under 35 U.S.C. 101 because the claimed invention is still directed to a judicial exception, i.e. abstract idea, without significantly more.  The inserted limitation “wherein at least some of the plurality of patient ages are represented by age groups having a minimum age and a maximum age” does not bring the claimed invention out of the realm of abstraction, as the added limitation merely refers to data to be used by the claimed mental process.  Examiner suggests reciting a limitation that uses the result of the mental process (i.e. the generation of the diagnostic report) in a practical application, or describes a feature that is significantly more than mental process. See MPEP 2106.04(d) and 2106.05. For example, reciting a non-generic way of displaying the diagnostic report in a separate structural element from the “hardware processor” would bring the result of the mental process out of the realm of abstraction by visually communicating the result of the abstract idea to a medical clinician.  Such a non-generic display element would be a practical application in the field of patient monitoring devices.
5.	Applicant’s arguments, see Remarks, p. 5, filed 28 December 2020, with respect to the rejection of claims 1-3, 7-11, and 14-20 under 35 U.S.C. 102(a)(1) as being anticipated by Addison et al. , U.S. Patent Application Publication No. 2011/0071406 A1 
6.	Applicant’s arguments, see Remarks, p. 6, filed 28 December 2020, with respect to the rejection of claims 12 and 13 under 35 U.S.C. 103 as being unpatentable over Addison, as applied to claim 11 above, and further in view of Blank, U.S. Patent Application Publication No. 2015/0366507 A1 (“Blank”), have been fully considered, and are persuasive in view of the Amendment, filed 28 December 2020.  Therefore, the rejection has been withdrawn.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-3 and 5-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
Claims 1-3 and 5-19 are directed to a “system”, which describes one of the four statutory categories of patentable subject matter, i.e. a machine.  
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
Claims 1-3 and 5-19, recite the following mental process:
 … 
compare the determined respiratory rate of the patient with the normal respiratory rate;
determine, based on a result of the comparison, a likelihood of the patient having a pneumonia condition; and
generate a diagnostic report including the likelihood of the pneumonia condition

	This judicial exception is not integrated into a practical application because the additional limitations of “at least one optical sensor configured to attach to a patient and measure physiological parameters indicative of a respiratory rate of the patient”, “a user interface configured to receive age information associated with the patient” and “receive at least one patient information indicative of an age of the patient” in claim 1, and “attaching at least one optical sensor to a patient”, “measuring physiological parameters indicative of a respiratory rate of the patient” and “receiving, via a user interface, age information associated with the patient” in claim 20, add insignificant pre-solution activity, i.e. data gathering, to the abstract idea that merely collects data to be used by the mental process.  Furthermore, “a memory configured to store associative information between a plurality of patient ages and normal respiratory rates for each corresponding patient age, wherein at least some of the plurality of patient ages are represented by age groups having a minimum age and maximum age”, “a hardware processor configured to” and “access the memory and acquire, based at least in part on the age of the patient, a normal respiratory rate for comparison with the determined respiratory rate of the patient” in claim 1, and “accessing, based at least in part on the age information of the patient, a normal respiratory rate for comparison with the determined respiratory rate of the patient” and “providing media content including static images, animation, sound, and/or music via a display and/or a speaker for visual and/or 
Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. 
Analyzing the additional claim limitations individually, the additional limitations that are not directed to the mental process are “at least one optical sensor configured to attach to a patient and measure physiological parameters indicative of a respiratory rate of the patient”, “a user interface configured to receive age information associated with the patient” and “receive at least one patient information indicative of an age of the patient” in claim 1, and “wherein the hardware is configured to receive the pulse rate, temperature, or oxygen saturation from the at least one optical sensor…” in claim 19.  Such limitations add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the abstract idea.
The limitations “a memory configured to store associative information between a plurality of patient ages and normal respiratory rates for each corresponding patient age, wherein at least some of the plurality of patient ages are represented by age groups having a minimum age and maximum age”, “a hardware processor configured to” and “access the memory and acquire, based at least in part on the age of the patient, a normal respiratory rate for comparison with the determined respiratory rate of 
The additional limitations of dependent claims 2, 3, and 5-19 are merely directed to and further narrow the scope of the mental process.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide computer implementation of the abstract idea using collected data without: improvement to the functioning of a computer or to any other technology or technical field; applying the mental process with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; applying or using the mental process in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.  
Allowable Subject Matter
9.	Claims 1-3 and 5-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office Action.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 1-3 and 5-19, neither Addison, Blank, nor the prior art of record teaches the electronic system of claim 1, including the following, in combination with all other limitations of the base claim:
a memory configured to store associate information between a plurality of patient ages and normal respiratory rates for each 
a hardware processor configured to:
…
access the memory and acquire, based at least in part on the age of the patient, a normal respiratory rate for comparison with the determined respiratory rate of the patient; 
compare the determined respiratory rate of the patient with the normal respiratory rate; 
determine, based on a result of the comparison, a likelihood of the patient having a pneumonia condition...

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        01/19/2021